Citation Nr: 1205169	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-05 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for a right forehead scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to March 2008.  He served in combat and it the recipient of the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), that granted service connection for a right forehead scar and assigned a noncompensable rating, effective from March 31, 2008..  


FINDING OF FACT

The Veteran's right forehead scar is 2 centimeters in size and painful, but does not cause any functional limitations.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and not higher, for a right forehead scar are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.



Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A December 2008 RO letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have 


been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination in July 2008.  38 C.F.R. § 3.159(c)(4).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, and provided findings in sufficient detail.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  To the extent that the Veteran disagrees with findings on the examination as to whether he ever has certain symptoms, the Board has found in his favor below.  Therefore, the examination in this case is adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).




Rating

In January 2008, the Veteran's claim for VA compensation benefits was received.  He was thereafter separated from service in March 2008.  In July 2008, the Veteran was afforded a VA examination.  At that time, he reported that while playing basketball during service, he suffered trauma to the right forehead when another player's tooth struck his forehead and a hematoma resulted.  On examination, a right forehead scar was noted, but the examiner indicated that it was not painful or disfiguring.  It was 2 centimeters, linear, located in the right temple area, pink, well-nourished, nontender, without retraction or adhesion, there was no breakdown, and there were no elements of disfigurement.

In an August 2008 rating decision, service connection for migraine headaches was granted.  In that decision, the RO noted that the Veteran had collided with another player while playing basketball and that the Veteran also suffered a laceration of the forehead.  The RO indicated that the laceration on his head was healed and not "compensable by itself, hence included in this evaluation."  The rating sheet only listed migraine headaches under the service-connected disabilities.  Likewise, the notification letter dated in August 2008 only notified the Veteran of the grant of service connection for migraine headaches.  

Thereafter, in an April 2009 rating decision, service connection for a right forehead scar was granted and a separate noncompensable rating was assigned, effective March 2008.  The Veteran has appealed that determination with regard to the level of the disability rating, asserting that the scar is tender and painful and that he is competent to make a report of such symptoms.

VA records dated in July and October 2009 reflect that the Veteran complained of a pulsating sensation in the area of the forehead scar.  

In his substantive appeal and as advanced by his representative in the October 2011 informal hearing presentation, the right forehead scar is tender to the touch and painful.  

The Board notes that competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the VA examination noted that the right forehead scar was not tender or painful, the Board recognizes that this examination reflected symptoms as of that specific day.  The Veteran maintains that he does regularly have pain and tenderness.  The Board finds that the Veteran is credible in that regard as he has made complaints regarding the general area of the scar in the past.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran's scar is rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Code 7800.  The Veteran initially filed his claim for service connection in January 2008 and the RO awarded service connection for his scar effective from March 31, 2008, the day following his separation from service.  During the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the skin regulations will not be applied here.  See id.

Under the rating criteria in effect prior to October 28, 2008, Diagnostic Code 7800 pertained to disfiguring scars to the head, face or neck.  This diagnostic code provided that a 10 percent rating is warranted where there was one characteristic of disfigurement.  A 30 percent rating was warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 characteristics of disfigurement.  A 50 percent rating was assigned for visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features, or with 4 or 5 characteristics of disfigurement.  The characteristics of disfigurement for purposes of evaluation under the above criteria, consisted of:  scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.



In this case, while the scar was pink, it was not noted to be darker than the Veteran's skin tone.  No other elements of disfigurements were shown.  In July 2008, the VA examiner noted that the right forehead scar was 2 centimeters, linear, located in the right temple area, pink, well-nourished, nontender, without retraction or adhesion, there was no breakdown, and there were no elements of disfigurement.  Thus, a compensable rating is not warranted under DC 7800 as no characteristics of disfigurement are shown.

Diagnostic Code 7801 provided ratings for scars, other than the head, face, or neck, that were deep or that caused limited motion.  However, the Veteran's scar is located on the forehead.  

Diagnostic Code 7802 provided that superficial scars that did not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were to be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  In this case, the scar in question is smaller than 144 square inches (929 sq. cm.), as it is only 2 cm.

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars.  An unstable scar was one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been shown to be unstable.  

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination.  A superficial scar was one not associated with underlying soft tissue damage.  The Veteran's right forehead scar is superficial.  Although not painful on the day of the VA examination, the Board accepts that the Veteran's scar is painful to his own self-examination, as credibly reported by him.  Thus, a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008) is warranted.  Higher ratings may be assigned under Diagnostic Code 7805 which provided that other scars were to be rated on limitation of function of affected part, but in this case, there was no limitation of function of the forehead.  

Therefore, a 10 percent rating, but not higher, is warranted.  In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 10 percent and no more.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptom(s) associated with the Veteran's right forehead scar disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  The scar is found to be painful, and this symptom is specifically contemplated by DC 7804.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 10 percent rating for right forehead scar is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


